Citation Nr: 0614282	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  94-38 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for schizophrenia.   
 
2.  Entitlement to an initial higher rating for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from June 1967 to May 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from November 1994, and January 2000 RO 
rating decisions.  The October 1989 RO decision determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a psychiatric 
disorder (schizophrenia).

In an October 1999 decision, the Board reopened and granted 
the veteran's claim for service connection for PTSD.

The January 2000 RO decision implemented the October 1999 
Board decision and granted service connection and a 30 
percent rating for PTSD, effective January 2, 1991.  An 
October 2001 RO decision increased the rating for the 
veteran's service-connected PTSD to 50 percent, effective 
January 22, 2001.  However, as those increases do not 
represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).

In a February 2004 decision, the Board reopened the veteran's 
claim for service connection for schizophrenia and also 
remanded that claim, as well as the claim for an initial 
higher rating for PTSD, for further development.

In statements received in April 2004 the veteran raised the 
issue of whether new and material evidence has been submitted 
to reopen a claim for service connection for porphyria 
cutanea tarda due to Agent Orange exposure and the issue of 
entitlement to service connection for Buerger's disease.  
Those issues are not before the Board and are referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been developed and 
the veteran has received the required notice.  

2.  The veteran's current schizophrenia was not present 
during service or for more than a year thereafter, and was 
not caused by any incident of service.  

3.  Prior to January 21, 2001, the veteran's PTSD was 
productive of definite social and industrial impairment and 
occasional decrease in occupation and social function with 
intermittent inability to perform occupational tasks.

4.  As of January 21, 2001, the veteran's PTSD has been 
productive of severe social and industrial impairment, or 
social and industrial impairment with deficiencies in family 
relations, judgment, thinking, and mood.


CONCLUSIONS OF LAW

1.  Schizophrenia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  The criteria for a rating greater than 30 percent rating 
for PTSD prior to January 21, 2001, have not been met; and 
the criteria for a rating greater than 70 percent as of 
January 21, 2001, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Schizophrenia

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran had active service from September 1967 to May 
1996, including combat service in Vietnam.  He received 
various decorations including the Combat Infantry Badge.  

His service medical records show no complaints, findings, or 
diagnoses of schizophrenia or any other psychiatric problems.  
Evaluations of the veteran during that time make no reference 
to any such disorders.  These facts provide negative evidence 
against this claim.  

There is no evidence of schizophrenia in the year after 
service (as required for presumptive service connection).  
The first post-service clinical evidence of schizophrenia is 
in January 1971, well over a year after the veteran's 
separation from service.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  

A June 1971 VA hospital report noted that the veteran was 
admitted to the hospital in January 1971 with a history of 
being nervous as well as sleeplessness, restlessness, and 
displaying evidence of emotional mal-adjustment.  The 
diagnoses included schizophrenia, paranoid type, chronic.  
The veteran was discharged in June 1971.  

Additional post-service private and VA treatment records show 
treatment for variously diagnosed psychiatric disorders 
including schizophrenia and PTSD.  

A November 1972 VA psychiatric examination report noted that 
the veteran's claims file contained reports of 
hospitalizations for a nervous condition that was finally 
classified as schizophrenia, paranoid type.  The diagnosis 
was schizophrenia, paranoid type.  

A March 1973 statement from R. E. Castro, M.D., indicated 
that the veteran was treated during the period from September 
1969 to March 1970 for anxiety and depressive reaction.  A 
May 1974 statement from Dr. Castro noted that the veteran had 
been under treatment from September 1969 to March 1970 and 
that he suffered from a nervous condition which he described 
as an acute psychosis.  

A January 1976 private treatment report from the Saint Joseph 
Hospital noted that the veteran had a long history of a 
psychiatric disorder dating back to 1969 when he was 
discharged from active duty from a tour in Vietnam.  It was 
reported that approximately six months after discharge, the 
veteran was involved in a serious motor vehicle accident in 
which he fractured femurs and suffered some external head 
injuries.  The report indicated that since that time, the 
veteran had not adjusted well and that he had manifested 
varying degrees of psychotic disorganization in his thinking, 
behavior, and effect.  The diagnoses were schizoaffective 
schizophrenia and rule out organic brain sydrome and a 
seizure disorder, possibly grand mal epilepsy needing further 
evaluation.  

A February 1979 private treatment report from Dr. O. Marina 
de Velderrabano noted that the veteran reported that he 
suffered a psychotic episode in 1971 and that he became sick 
while he was in Vietnam.  The diagnosis was schizophrenia, 
undifferentiated type.  A January 1980 statement from M. 
Biernoff, M.D., reported that the veteran had been under his 
psychiatric care since January 1978 and that he suffered from 
numerous symptoms including severe anxiety, ideas of 
reference, and feelings of depression and worthlessness.  

A January 1980 VA examination shows an impression of 
schizophrenia.

A September 1981 report from L. Carballo, M.D., noted that 
the veteran reported that during service he was treated for a 
psychophysiological gastrointestinal disorder.  The diagnosis 
was chronic schizophrenia with severe depressive features.  A 
May 1991 report from Dr. Caballo indicated that the veteran 
reported that his mental illness dated back to his military 
service.  The diagnosis was PTSD.  

An August 1991 VA psychiatric examination report related 
diagnoses of schizophrenic disorder, undifferentiated type, 
and substance use disorder, alcohol dependence.  

A psychiatric report from R. A. Rivera Perez, M.D., received 
in September 1992, noted that he had treated the veteran 
since May 1992.  It was reported that during the veteran's 
first year of discharge, he had frequently had VA treatment 
for abdominal discomfort, anxiety, and depression.  The 
diagnosis was chronic paranoid schizophrenia with frequent 
exacerbations of psychotic symptoms, service-connected.  Dr. 
Rivera Perez also discussed the veteran's skin problems.  Dr. 
Rivera Perez stated that a review of the veteran from 1969 to 
the present showed that he developed all the previously 
mentioned symptoms and that there was no doubt that he was a 
100 percent service-connected veteran.  

A November 1996 VA treatment entry noted that the history of 
the veteran's illness dated back to Vietnam while on active 
duty.  The diagnoses, at that time, included schizophrenia, 
chronic, undifferentiated type, and epilepsy.  

A February 1997 statement from a VA psychologist indicated 
that the veteran had been a patient at the PTSD/trauma clinic 
since June 1996.  It was noted that he was in the Army from 
1967 to 1969, that he saw heavy combat in Vietnam, and that 
upon discharge he was diagnosed with paranoid schizophrenia.  
The psychologist related diagnoses of PTSD, severe and 
chronic; dysthymia; psychosis, not otherwise specified (by 
history); and alcohol abuse, in remission.  

A January 1999 VA psychiatric examination report, before a 
board of two examiners, noted that the veteran's medical 
records were carefully reviewed.  The examiners reviewed the 
veteran's medical history in great detail.  The diagnoses 
were schizophrenic disorder, undifferentiated type, with 
persistent paranoid features and some PTSD symptoms.  

A December 1999 VA psychiatric examination report noted that 
the veteran's claims folder was not available and that the 
veteran was only seen with his hospital record which included 
an October 1999 medical hospitalization.  The diagnoses were 
PTSD, schizophrenia, chronic, undifferentiated type with 
depressive features; and alcohol abuse, episodic.  An 
additional August 2001 VA psychiatric examination report 
related diagnoses of PTSD and residual type schizophrenia.  

A May 2005 VA psychiatric examination report noted that the 
veteran was seen with his claims folder and CPRS records.  
The diagnoses were PTSD and schizophrenia by records.  The 
examiner commented that based on the veteran's history, 
records, and evaluations, he continues to present severe 
symptomatology related to his PTSD disability.  The examiner 
stated that the veteran's diagnosis of schizophrenia was 
first documented in January 1971 long after his military 
service.  It was noted that the veteran's behavior, history, 
and conditions had remained mostly as described in the August 
2001 VA psychiatric examination report.  The examiner 
indicated that the veteran's present symptomatology of PTSD 
could not be described separately from the original diagnosis 
of schizophrenia in 1971.  The examiner stated that there was 
no evidence of neuropsychiatric symptomatology prior to that 
date.  

In evaluating the probative value of competent medical 
evidence, the Court has stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board notes that in a March 1973 statement, Dr. Castro 
indicated that the veteran was treated during the period from 
September 1969 to March 1970 for anxiety and depressive 
reaction.  In a later March 1974 statement, Dr. Castro 
reported that the veteran was under treatment for the same 
period and that he suffered from a nervous condition that he 
described as an acute psychosis.  The Board observes that the 
actual treatment records from Dr. Castro are not of record.  
Therefore, there is no actual documentation of such 
psychiatric treatment other than Dr. Castro's statements.  
Additionally, Dr. Castro did not specifically indicate that 
the veteran was treated for schizophrenia during the period 
from September 1969 to March 1970.  The Board observes that 
the evidence of record indicates that a psychosis, 
schizophrenia, was first diagnosed in January 1971, well over 
a year after the veteran's separation from service.  
Therefore, Dr. Castro's statements, as to the veteran's claim 
for service connection for schizophrenia, have less probative 
value in this matter.  The Board notes that the veteran is 
already service-connected for PTSD.  

The Board observes that any references to treatment for a 
psychiatric disorder or schizophrenia dating back to 1969 or 
to the veteran's period of service, such as in the January 
1976 report from Saint Joseph Hospital, the February 1979 
statement from Dr. Marina de Valderrabano, the September 1981 
and May 1991 statements from Dr. Caballo, and a November 1996 
VA treatment entry were apparently solely based on a history 
provided by the veteran and are not probative in linking any 
current schizophrenia with service.  See Reonal v. Brown, 5 
Vet. App. 458 (1995).  

Additionally, the reference in the statement received from 
Dr. Rivera Perez in September 1992 as to the veteran 
receiving treatment during his first year after discharge for 
anxiety and depression was also apparently based solely on 
the veteran's history.  See Reonal, supra.  The Board notes 
that Dr. Rivera Perez indicated a diagnosis of chronic 
paranoid schizophrenia with frequent exacerbations of 
psychotic symptoms, service-connected.  Dr. Rivera Perez also 
noted that a review of the veteran from 1969 to the present 
showed that there was no doubt that he was a 100 percent 
service-connected veteran.  Dr. Rivera Perez was apparently 
indicating that the veteran's schizophrenia should be 
service-connected.  Although an examiner can render a current 
diagnosis based on his examination of a claimant, without a 
thorough review of the record, his opinion regarding etiology 
if based on facts reported by the claimant can be no better 
than the facts alleged by the claimant.  See Swann v. Brown, 
5 Vet. App. 229 (1993).  The Board notes that there is no 
indication that Dr. Rivera Perez reviewed the veteran's 
claims file in providing his opinion.  As noted above, there 
is no diagnosis of schizophrenia during the veteran's period 
of service or within one year of service separation (as 
required for presumptive service connection).  Given such 
circumstances, his opinion has little probative value in this 
matter.  

The May 2005 VA psychiatric examination report related 
diagnoses of PTSD and schizophrenia by records.  The 
examiner, after a review of the veteran's claims folder and 
medical records, noted that the veteran's schizophrenia was 
fist documented in January 1971 long after his military 
service.  The examiner also stated that there was no evidence 
of neuropsychiatric symptomatology prior to that date.  The 
Board observes that the examiner clearly reviewed the 
veteran's claims folder and his opinion is based upon the 
medical evidence of record.  The Board finds that opinion is 
very probative in this matter.  That opinion is of more 
probative value than the opinion from Dr. Rivera Perez noted 
above.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  
This opinion provides negative evidence against this claim.  

The Board notes that the probative medical records do not 
suggest that the veteran's current schizophrenia is related 
to his period of service.  In fact, the probative medical 
evidence provides negative evidence against this finding, 
indicating that the veteran's current schizophrenia began 
more than one year after his period of service, without 
relationship to any incident of service.  

The veteran has alleged in statements that his current 
schizophrenia had its onset during his period of service.  
However, the veteran, as a layman, is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The weight of the competent evidence demonstrates that the 
veteran's current schizophrenia began more than a year after 
his period of service and was not caused by any incident of 
service.  This condition was neither incurred in nor 
aggravated by service.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


 
II.  PTSD

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Effective November 7, 
1996, during the course of the veteran's claim, the 
regulations pertaining to evaluating mental disorders were 
revised.  Either the old or new rating criteria may apply, 
whichever are most favorable to the veteran, although the new 
criteria are only applicable since their effective date.  
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000).  

The old criteria, in effect prior to November 7, 1996, 
provided that a 30 percent rating is warranted for PTSD when 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  [For the 
purpose of rating under the old criteria, the term 
"definite" has been construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a large 
degree of social and industrial inadaptability that is "more 
than moderate but less than rather large."  VAOPGCPREC 9-93, 
59 Fed. Reg. 4752 (1994).  A 50 percent rating requires that 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and when 
by reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  

A 70 percent rating requires that the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired, and that the psychoneurotic symptoms 
are of such severity and persistence that there is severe 
impairment in the ability to obtain and retain employment.  A 
100 percent rating requires that the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; or 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

Under the new criteria, which became effective on November 7, 
1996, a 30 percent rating is warranted for PTSD where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversion normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned when there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

In evaluating the evidence, the Board has noted various GAF 
scores which clinicians have assigned.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  For example, a GAF score of 31 to 40 is meant to 
reflect an examiner's assessment of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  A 41 to 50 
GAF score indicates serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A 51-60 
GAF score indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126.  

The RO has rated the veteran's PTSD as 30 percent disabling, 
effective January 2, 1991 (the effective date of service 
connection) and as 50 percent disabling, effective January 
22, 2001 (the date of a VA examination).  

A November 1990 statement from L. Carballo, M.D., received on 
January 2, 1991, noted that the veteran was severely ill and 
carried a diagnosis of PTSD.  A May 1991 statement from Dr. 
Caballo related diagnoses including PTSD and noted that the 
veteran's functioning was very poor.  The veteran stated that 
he had no interest in family affairs or social activities.  
He stated that he kept isolated and had difficulties 
establishing personal relationships.  Sometimes, he had 
episodes of great fear, afraid he could harm somebody when 
out of control.  Mental status examination found the veteran 
clean and tidy.  He looked physically and mentally ill.  He 
was very uneasy, nervous, irritable, and profoundly sad.  
Speech was slow and slurred.  Affect was blunted.  Mood was 
depressed.  He had very poor recent and remote memory.  
Thought content was depressed, with ideas of worthlessness 
and meaninglessness.  There was suicidal ideation.  He had 
paranoid and phobic ideas, as well as auditory and visual 
hallucinations.  He was well-oriented, with marked 
deterioration of intellectual functions.  Abstraction, 
calculation, and judgment were poor.  He had poor insight.

An August 1991 VA psychiatric examination report noted that 
the veteran reported that he was married and a father of two 
children.  It was noted that he described marked visual 
hallucinations and all sorts of delusional experiences about 
people coming and others wanting to hurt him.  It was also 
reported that the veteran seemed very demanding and unable to 
tolerate waiting for long.  The examiner stated that the 
veteran was hyperactive during the course of the interview 
and very verbhorrheic with looseness of associations and many 
unrealistic thoughts.  The examiner reported that his content 
was markedly delusional with both paranoid and referential 
content.  The examiner indicated that the veteran described 
visual hallucinations and auditory hallucinations.  It was 
noted that he had little frustration tolerance, that he 
angered easily, that he slept poorly, and that he didn't get 
along with other people.  The examiner indicated that the 
veteran's affect was inappropriate to emotional content, that 
his mood was mostly frustrated and angry, and that he was 
oriented in person, place, and time.  The examiner noted that 
the veteran's memory was preserved, that his judgment was 
very poor, and that his insight was very poor.  The diagnoses 
were schizophrenia disorder, undifferentiated type, and 
substance use disorder, alcohol dependence.  The veteran's 
level of functioning was noted to be poor.  The examiner 
commented that the veteran's degree of impairment was severe.  

Subsequent private and VA treatment records dated from 
September 1992 to December 1998 show treatment on multiple 
occasions for variously diagnosed psychiatric disorders 
including PTSD and schizophrenia.  Multiple GAF scores ranged 
from 30 to 50.  

A psychiatric report received in September 1992 from R. A. 
Rivera Perez, M.D., related diagnoses of chronic paranoid 
schizophrenia with frequent exacerbations of psychotic 
symptoms, service-connected.  A global assessment of 
functioning (GAF) score of 30 or less was assigned.  Dr. 
Rivera Perez commented that there was no doubt that the 
veteran was a 100 percent service-connected veteran.  Mental 
status examination found that the veteran was adequately 
dressed and cooperative.  His facial expression was sad and 
sometimes he became agitated.  He speech was slow and 
shivered.  He evidenced a psychomotor retardation.  The 
production of thought was in contact with reality.  The flow 
of ideas was coherent and relevant, but slow.  The content of 
thought was about feelings of worthlessness, rejection, and 
despair.  He talked all the time about his life in Vietnam 
and his multiple chronic illnesses.  He had a slow self 
esteem and a pessimistic attitude toward the future.  He had 
had suicidal ideation.  Frequently, he had active audiovisual 
hallucinations.  He maintained a suspicious behavior with 
paranoid flavor.  He was sometimes not oriented in time.  He 
was well oriented in place and person.  He had marked 
deterioration in his intellectual functions.  He had poor 
insight and judgment.

A June 1994 statement from Dr. Rivera Perez indicated that 
the veteran suffered from disorders including chronic 
schizophrenia, paranoid type, with frequent exacerbations of 
psychotic symptoms.  Dr. Rivera Perez stated that the veteran 
was totally and permanently disabled and that his social and 
industrial capacity or adaptability was poor and permanent in 
nature and an improvement was unlikely to occur.  

A November 1994 VA hospital report noted diagnoses of chronic 
PTSD.  He was also diagnosed with chronic schizophrenia, 
undifferentiated type, in acute exacerbation.  A current GAF 
score of 50 was assigned with a past year GAF score of 70.  
For the one to two months prior to admission, the veteran had 
nightmares and flashbacks about Vietnam.  He also had 
auditory hallucinations which he identified as a person from 
Vietnam and the devil who told him to kill all the people at 
his house and then kill himself.  He was aggressive and in 
poor control of his aggressive impulses.  He decided to come 
to the hospital because he was afraid to lose control of his 
aggressive impulses.  He was admitted to prevent further 
decompensation and harm to himself or others and treated with 
medication.  He was released after ten days.  At that time, 
he was no actively hallucinating and was not verbalizing 
ideas of aggression to self or others.  He was coherent, 
relevant, and cooperative.  He was unable to handle funds or 
to engage in any gainful work or occupation.

A December 1995 VA medical report shows that the veteran was 
diagnosed with chronic undifferentiated schizophrenia and 
PTSD.  The veteran had multiple somatic complaints, being 
pressured by his family, and was afraid of his external 
environment.  At times during the interview he was irritable, 
tense, and somewhat hostile.  A great deal of anxiety and 
times of sadness were detected.  He stated that he had 
insomnia, problems with his son, and thought people talked 
about him.  Thought production was scanty.  Association of 
ideas was loosened.  Auditory hallucinations were detected in 
content.  He had frequent nightmares and referential 
delusions.  Affect was inappropriate.  Mood varied from 
anxiety to sadness.  Attention, concentration, and abstract 
thinking were defective.  Memory and intellectual capacities 
were superficial.  Insight and judgment were poor.  He was 
taking medication.  He needed ambulatory psychiatric 
treatment to avoid further deterioration and more frequent 
hospitalization.  His overall prognosis was poor.

A June 1996 VA medical report shows that the veteran was seen 
for assessment with a history of schizophrenia and PTSD.  He 
pattern of responses on the MMPI-II rendered the profile 
uninterpretable due to over-endorsing of pathological items.  
While that pattern was not uncommon among veterans seeking 
services at the PTSD clinic, reasons for the pattern varied.  
Most frequently, veterans overendorse symptoms with which 
they are familiar in an attempt at conveying their distress 
and issuing a cry for help.  Other reasons for that pattern 
were acute confusion, psychotic processes, or an attempt at 
secondary gain.  The assessment was an uninterpretable 
profile due to overendorsing of pathology.

Another June 1996 VA medical report shows that the veteran 
had intrusive thoughts, avoidance/remembering, and increased 
arousal to meet a diagnosis of PTSD.  He was casually dressed 
with good grooming and hygiene.  Speech was pressed and 
rambling.  The veteran was anxious.

VA medical reports from June 1996 to September 1997 mostly 
deal with medication, and the veteran's anxiety, paranoia, 
and sleep difficulties.

A July 1996 VA medical report shows that during a visit the 
veteran stormed out of the room and became threatening, 
hitting one of the pillars in the waiting room.  VA police 
were called.

A September 1996 VA medical report shows that the veteran was 
pleasant in good spirits.  Associations were tight.  He had 
no delusions.  He had occasional auditory hallucinations, but 
mostly related to the war.  He had no suicidal or homicidal 
ideation.  The examiner diagnosed PTSD and a sleep disorder.

A December 1996 VA medical report shows diagnoses of severe 
PTSD and paranoid delusional disorder.  The veteran 
complained of sleep difficulty.  The medications calmed him, 
but despite medications he continued to be very paranoid of 
everything.  He stayed in his apartment most of the time and 
was afraid of going outside.  Objective examination found 
non-pressured speech.  Mood was subdued.  Affect was blunted.  
Thought processes and cognition were intact.  He had auditory 
hallucinations of voices calling his name and sounds of war.  
He had visual hallucinations with visions of Vietnamese.  He 
had paranoia without suicidal or homicidal ideation.  He was 
oriented times three.

A January 1997 VA medical report shows that the veteran's 
mental status examination was within normal limits.

A February 1997 statement from a VA psychologist indicated 
that the veteran was not able to work at all at that time.  
The diagnoses were PTSD, severe and chronic; dysthymia; 
psychosis, not otherwise specified (by history); and alcohol 
abuse, in remission for twenty-five years.  The examiner had 
treated the veteran since July 1996 and had seen no evidence 
of delusions, ideas of reference, or thought disorders.  
However, the veteran had gotten suicidally depressed at times 
and had one severe flashback/dissociative episode in which he 
attacked his wife.  He had been on neuroleptic medications 
for many years and did present with somewhat slow speech.  
Although the veteran may have had many psychotic episodes in 
the past, his current symptom picture was consistent with 
severe chronic PTSD.  The veteran felt uncomfortable around 
other people, and had difficulty getting along with others 
due to his irritability and fearfulness.  He had little 
social contact except for his wife.  He had few interests and 
did not go out of his apartment.  A GAF score of 43 (past 
year) was assigned.  

February 1997 VA medical reports show that the veteran was 
hospitalized with rigidity of the extremities.  Speech was 
slurred and difficult to understand.  The assessment was PTSD 
and polypharmacy secondary to self medication that 
complicated his PTSD.

A March 1997 VA medical report shows that the veteran was not 
sleeping at night and his medication was not working.  He 
felt hopeless and helpless.  He was unable to leave the house 
and begged his wife not to leave his side.  He continued to 
isolate in his room and listed to radio and watched 
television.  He had frequent thoughts of suicide.  Objective 
examination found good eye contact.  Speech was clear and 
non-pressured.  Mood was sad.  Affect was labile with 
tearfulness, hopelessness, and helplessness.  Thought 
processes and cognition appeared intact.  He had auditory and 
visual hallucinations.  He had paranoid.  He was oriented 
time three.  Insight was fair.  Judgment was poor.  He was 
thinking about suicide, but couldn't do it because of his 
religion.  The examiner diagnosed PTSD with an acute 
exacerbation complicated by polypharmacy and self medication.  
He was seen nine days later.  He had been discharged from the 
hospital and been heard to threaten suicide.  He looked very 
good and stated that he was much less paranoid and 
frightened.

A March 1997 VA medical report shows that the veteran looked 
better, more relaxed, and more comfortable generally.  He was 
alert and oriented, with excellent verbal articulation.  The 
assessment was a paranoid mental condition which appeared to 
be under good control.

A September 1997 VA medical report shows that the veteran was 
anxious and had constricted affect.  Speech was slow and 
nonspontaneous.  He did not have hallucinations.  He was 
coherent and relevant.  He was alert and oriented times 
three.  Judgment and insight were superficial.

A February 1998 VA medical report shows that the veteran 
exhibited depression, intrusive thoughts of Vietnam combat in 
the form of nightmares, hyper-vigilance, difficulty sleeping, 
and isolation.

A December 1998 VA social and industrial survey found that 
the veteran gave a main complaint of chronic insomnia.  He 
had frequent dreams about the war and tended to be explosive 
without too much provocation.  He referred suicidal and 
homicidal ideas.  He was afraid of people because he believed 
someone was going to harm him.  His daily routine was to 
watch movies at a neighbor's house.  He conversed with his 
neighbors, listened to the radio, helped his wife in home 
chores, and drove his car sporadically when he needed to go 
somewhere and there was nobody around to drive him.  A 
neighbor confirmed that almost every day the veteran watched 
a movie with him.  He conversed with him in a logical and 
coherent fashion.  The veteran stayed home when he did not 
feel well.  No abnormal behavior was reported.

A January 1999 VA psychiatric examination report, before a 
board of two psychiatrists, noted that the veteran's last 
psychiatric hospitalization was in March 1998.  The 
examiner's noted that to the best of their knowledge, and 
according to the records of the veteran, he had not been 
employed since 1997.  The veteran stated that he suffered 
from persistent auditory and visual hallucinations.  He 
stated that he was always paranoid and that he created 
fantasies in his dreams about combat scenes in which he was 
not even there, but that he believed were related to the 
experiences that he had in Vietnam.  It was noted that the 
veteran described himself as being intolerant to frustration 
with periods of depression in which he would isolate himself 
and only think about self-destruction.  He stated that he had 
persistent thoughts about others wanting to harm him all the 
time.  

The examiners reported that the veteran was alert and aware 
of the interview situation.  It was noted that he was very 
verborrheic and rather hyperactive throughout the process.  
The examiners indicated that the veteran's answers were 
relevant and coherent, but that the content was not 
completely logical.  It was reported that the veteran talked 
openly about his overt paranoid and referential 
hallucinations with rather fantastic content and that in some 
of them, he tried to relate to combat experiences in Vietnam, 
but that most of the time such were not experiences that he 
actually went through.  The examiners noted that the veteran 
did speak of nightmares in which he would see himself in a 
combat situations, that he spoke about having very strong 
suicidal urges, and that he had made several gestures in the 
past.  The examiners noted that although the veteran did not 
mention any overt homicidal ideas, he did speak about his 
intolerance to frustration and his tendency to react 
aggressively in a very impulsive manner.  The examiners 
stated that the veteran's affect was markedly inappropriate 
and flat, that his mood was tense, and that he was oriented 
in person, place, and partially in time.  It was noted that 
the veteran's memory showed some disorganization of events, 
that his judgment was poor, and that his insight was 
definitely poor.  The diagnoses were schizophrenic disorder, 
undifferentiated type, with persistent paranoid features and 
some PTSD symptoms.  A GAF score of 50 to 55 was assigned.  

VA treatment records dated from December 1998 to November 
1999 refer to continued treatment for psychiatric disorders 
and show diagnoses of PTSD and schizophrenia.  The veteran 
complained frequently of insomnia.

A December 1999 VA psychiatric examination report noted that 
the veteran had six psychiatric hospitalizations between 
September 1990 and March 1998.  The veteran reported that he 
could only sleep for short periods of time despite the use of 
medications.  He stated that he was always anxious and that 
he had suicidal thoughts.  It was noted that the veteran 
complained of feeling tired due to his longstanding condition 
and of a lack of energy.  The veteran complained of feeling 
crazy or insane, meaning his mind had gone far away.  The 
veteran reported that his mind did not function well, that he 
would get irritable and use foul language against family 
members, and that he became aggressive easily.  He stated 
that he would hear the voices of fellow soldiers asking for 
help.  The veteran indicated that he would have sudden 
aggressive behavior.  It was noted that he complained of an 
inability to have mirrors at home and of an inability to have 
sexual relations as well as feeling guilty, suffering fears, 
and needing to be isolated from others.  

The examiner reported that the veteran was alert and oriented 
times three.  The examiner stated that his mood was anxious 
and depressed, that he exhibited some oddness of behavior, 
and that his affect was blunted.  It was noted that the 
veteran's attention, concentration, and memory were all fair.  
The examiner noted that the veteran's speech was clear and 
coherent, that he was not hallucinating, and that he was not 
suicidal or homicidal.  It was noted that the veteran's 
insight and judgment were fair and that he exhibited good 
impulse control.  The diagnoses were PTSD and schizophrenia, 
chronic, undifferentiated type with depressive features.  A 
GAF score of 50 was assigned.  

Other VA treatment records dated from January 2000 to 
February 2001 refer to continued treatment

A February 2001 VA medical report shows that the veteran had 
complained of severe anxiety, irritability, impulsiveness, 
frequent suicidal ideas (although not at that time), 
depressed mood, severe insomnia, feeling isolated, frequent 
flashbacks of Vietnam experiences, and severe difficulty 
concentrating.  These symptoms impaired his ability to 
establish adequate interpersonal relationships and severely 
impaired his ability to obtain or retain employment.  He had 
restricted range of affect.  Judgement and insight were poor.  
He had difficulty concentrating.  He seemed to be severely 
incapacitated due to his PTSD.

An August 2001 VA psychiatric examination report noted that 
the veteran had six psychiatric hospitalizations from 
September 1990 to March 1998.  It was reported that the 
veteran had remained unemployed since 1977 when he was 
working as a policeman.  He reported that he had two grown-up 
children out of wedlock and that he had married his wife four 
times.  The veteran stated that at times he would talk to the 
walls.  He indicated that he was very angry and that he 
wanted everyone killed.  The veteran reported that he had 
impulses of destructive reactions.  He stated that he was 
always nervous and that he had to take the pills as described 
in order to be controlled.  The veteran indicated that his 
only friends were his neighbors and that he shared activities 
like birthday parties with them.  The examiner reported that 
the veteran was oriented times three, that his mood was 
anxious, and that his affect was somewhat labile.  The 
examiner indicated that the veteran's attention was good and 
that his concentration and memory were fair.  It was noted 
that the veteran's speech was clear, coherent, and loud.  The 
examiner indicated that the veteran was not hallucinating, 
that he was not suicidal or homicidal, and that his insight 
and judgment were fair.  The examiner noted that the veteran 
exhibited good impulse control.  The diagnoses were PTSD and 
schizophrenia, residual type.  A GAF score of 45 was 
assigned.  

Recent treatment records dated from September 2001 to May 
2005 show treatment for variously diagnosed psychiatric 
disorders, including PTSD and schizophrenia.  GAF scores 30, 
40, 45, and 50 were all reported.  

A September 2002 VA medical report shows that the veteran 
complained of war-related flashbacks and that he awakened 
yelling, irritable, anxious, and sweating.  He had delusions 
of persecution and reference, feelings of guilt and 
worthlessness, and ideas of reference.  He did not have 
somatic, religious, jealous, grandiose, or guilt delusions; 
obsessions; phobias; compulsions; self-harm ideas; suicidal 
ideas; or ideas of aggression.  Thought process was coherent, 
relevant, logical, and circumstantial, with blocking.  He had 
poor recent and remote memory.  Judgement and insight were 
poor.  Sensorium was oriented in all spheres.  The examiner 
diagnosed PTSD with depressive features and opined that the 
veteran was not able to work, nor get involved in gainful 
activities.  A GAF score of 40 was assigned.

An October 2002 VA evaluation found that the veteran was 
calm.  He was appropriate dressed and groomed.  He had 
spontaneous vocal speech.  Mood was good and affect was 
normal.  Mood and affect were appropriate.  He denied 
homicidal, suicidal, or racing thoughts.  Delusional thoughts 
were not elicited.  He was coherent, relevant, and logical.  
He made no loose associations.  He had no flight of ideas or 
phobias.  He had no obsessions or compulsions.  He denied 
visual and auditory hallucinations.  He was alert and fully 
oriented to time place and person.  Memory and concentration 
were preserved.  Insight and judgment were good.

In January 2003, the veteran was admitted for six days due to 
self-harm ideas.  He was depressed, with loss of interest in 
daily activities, loss of energy, and feelings of hopeless 
and worthlessness.  He denied ideation or attempt at self 
harm or harm to others.  He denied hearing or seeing things 
not noted by others and disorganized speech or behavior.  He 
denied inflated self-esteem or grandiosity of ideation.  He 
denied decreased need for sleep or being more talkative than 
usual.  He denied racing thoughts, distractibility, increased 
goal-directed activity, and excessive involvement in 
pleasurable activities.  On the third day of admission, the 
veteran reported feeling better and had more control of his 
impulses.  At discharge, reality testing had improved.  He 
was more aware of his condition and the importance of 
complying with medications and appointments.  At discharge, 
mental status found good grooming and hygiene.  He made good 
eye contact and was cooperative and friendly.  There was no 
psychomotor retardation or agitation.  Speech was spontaneous 
with adequate volume and tone.  Mood was well.  Affect was 
appropriate.  Affect was congruent with mood.  There was no 
suicidal or homicidal ideation, plan, or attempt.  There were 
no visual or auditory hallucinations.  Thought process was 
logical, coherent, and relevant.  He was alert and fully 
oriented to time, place, and person.  He had good 
concentration and attention.  Insight and judgment were good.  
The examiner diagnosed PTSD, schizophrenia by history, and 
depressive disorder.

The most recent May 2005 VA psychiatric examination report 
noted that the veteran was placed on a behavioral warning at 
the VA hospital due to his behavior.  It was also noted that 
the veteran had been hospitalized in January 2003 with 
diagnoses including PTSD and schizophrenia.  The veteran 
reported that he felt worse everyday.  He stated that he 
would remain at home all day on his computer.  The veteran 
indicated that he would spend time at a casino and go to 
restaurants.  He complained of poor sleep without the use of 
medications.  The veteran also complained of irritability and 
of becoming verbally aggressive.  He noted that he had a good 
relationship with his wife.  The veteran reported that he had 
a poor memory and that he would spend most of the time in his 
room.  He indicated that he had poor relations with his 
neighbor.  The veteran reported that he saw faces of 
Vietnamese and of hearing cries for help related to Vietnam 
experiences.  It was noted that he had lived with his wife 
for over thirty years.  He reported that his last job was in 
1981 when he worked as a police officer.  The veteran 
indicated that he received benefits from the Social Security 
Administration (SSA).  He noted that he had two years of 
study at a university, but that he never completed anything 
else.  

The examiner reported that the veteran was alert and oriented 
times three, that his mood was anxious, and that his affect 
was blunted.  The examiner reported that the veteran's 
attention, concentration, and memory, were all fair.  It was 
noted that the veteran's speech was clear and slurred at 
times.  The examiner indicated that the veteran was not 
suicidal or homicidal, that his insight and judgment were 
poor, and that he exhibited good impulse control.  The 
diagnoses were PTSD and schizophrenia by records.  A GAF 
score of 45 was assigned.  The examiner commented that the 
veteran continued to present severe symptomatology related to 
his PTSD disability and that his GAF score of 45 represented 
his impairment in the laboral, interpersonal, and social 
capacities.  The examiner stated that the veteran's present 
symptomatology of PTSD could not be described separately from 
the original diagnosis of schizophrenia in 1971.  

The evidence shows that throughout the time since service 
connection for PTSD has been effective, the veteran has been 
unemployed.  He also receives disability benefits from the 
Social Security Administration (SSA).  The veteran has also 
had numerous hospitalizations for psychiatric treatment, 
including for his service-connected PTSD.

However, the Board notes that earlier treatment records and 
examination reports, relate diagnoses of schizophrenia, as 
opposed to PTSD.  Some included both diagnoses.  The veteran 
has not established service connection for schizophrenia.

The Board finds that the criteria for entitlement to a rating 
greater than 30 percent are not met prior to January 21, 
2001, pursuant to the old criteria for the evaluation of 
psychoneurotic disorders.  The evidence prior to November 7, 
1996, shows that the veteran was diagnosed with both 
schizophrenia and PTSD.  However, the predominant disability 
noted in the medical evidence is schizophrenia, for which the 
veteran has not established service connection.  The Board 
find that the veteran had feeling of isolation, fears of 
losing impulse control, slow and slurred speech, 
irritability, depression, suicidal ideation, and paranoid 
ideas.  He suffered from impaired insight and judgment.  He 
was generally oriented in all spheres.  Memory was generally 
preserved.  His level of functioning was poor and the GAF 
scores indicated severe impairment.  However, the evidence 
shows that during many of his periods of treatment, this was 
due to acute exacerbations of a nonservice-connected 
schizophrenia.  The August 1991 VA examination; and reports 
from Dr. Rivera Perez in September 1992 and June 1994 
diagnosed only schizophrenia and did not attribute any 
pathology to PTSD.  Statements from Dr. Carballo diagnosed 
only PTSD, while VA treatment reports variously diagnosed 
PTSD and schizophrenia or delusional disorder.  The veteran's 
main complaints attributable to PTSD were chronic insomnia, 
anxiety, depression, questionable impulse control and 
flashbacks.

During the time prior to January 21, 2001, the Board finds 
that the symptomatology attributable to the veteran's PTSD 
was no more than definite, meaning distinct, unambiguous, and 
moderately large in degree.  There was a degree of social and 
industrial inadaptability that was more than moderate but 
less than rather large.  While the veteran was assigned GAF 
scores during this time that indicated severe impairment, the 
Board finds that those GAF scores considered symptomatology 
assigned to the comorbid schizophrenia.  Furthermore, the 
hospitalizations and treatment were predominantly to deal 
with symptoms of the schizophrenia rather than PTSD during 
this time.

The Board finds that a rating higher than 30 percent is also 
not warranted prior to January 21, 2001, under the newer 
criteria for the evaluation of mental disorders.  The 
evidence does not show that the veteran's service-connected 
PTSD was productive of circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impairment of memory 
resulting in retention of only highly learned material and 
forgetting to complete tasks; and impaired abstract thinking.  
Where these symptoms were present, they were attributed to 
his nonservice-connected schizophrenia.  While the veteran 
had flattened affect, impaired judgment; disturbances of 
motivation and mood; and difficulty establishing and 
maintaining effective work and social relationships, the 
Board finds that the veteran's symptomatology due to PTSD 
more nearly approximated the criteria for a 30 percent 
rating.  He had occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to depressed mood, anxiety, suspiciousness, chronic 
sleep impairment, and mild memory loss.  These symptoms well 
describe the veteran's pathology due to PTSD.

The Board finds that a rating of 70 percent is warranted as 
of January 21, 2001.  On and after that time, the veteran 
exhibited symptomatology due to his service-connected PTSD of 
occupational and social impairment in most areas such as 
work, family relations, judgment, thinking, and mood, due to 
symptoms such as suicidal ideation; near-continuous 
depression that affected the ability to function 
independently, appropriately and effectively; impaired 
impulse control; difficulty adapting to stressful 
circumstances; and an inability to establish and maintain 
effective relationships.  While the veteran does not have 
obsession rituals; intermittently illogical, obscure, or 
irrelevant speech; spatial disorientation; or neglect of 
appearance and hygiene, the Board finds that his disability 
more nearly approximates the criteria for a rating of 70 
percent as of January 21, 2001.

The criteria for a 100 percent rating as of January 21, 2001, 
are not met.  Under the old criteria, the evidence does not 
show that the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community or that he has totally 
incapacitating symptoms bordering on gross repudiation of 
reality; or that he is demonstrably unable to obtain or 
retain employment due solely to his PTSD.  The evidence shows 
that the veteran socializes with neighbors.  He has been 
married for many years.  He also currently travels to a 
casino and goes to restaurants.  Therefore, the Board finds 
that he is not in virtual isolation.  While the veteran has 
not obtained or retained employment for many years, this is 
shown to be in part due to his nonservice-connected 
schizophrenia.  The evidence does not show that he is 
unemployable due solely to PTSD.

Under the new criteria for evaluation, the evidence does not 
show total occupation and social impairment due solely to 
PTSD.  The evidence does not show gross impairment in thought 
processes or communication.  The evidence shows that the 
veteran's delusions and hallucinations are treated with 
medication.  Furthermore, those persistent delusions and 
hallucinations are shown to be due to the veteran's 
nonservice-connected schizophrenia.  While the March 2005 VA 
examination felt that the symptomatology was 
indistinguishable, other reports have attributed the 
persistent delusions and hallucinations to schizophrenia 
while the flashbacks are shown to be symptomatology of PTSD.  
The evidence does not show grossly inappropriate behavior or 
intermittent inability to perform the activities of daily 
living.  While there was a notation of disorientation to 
time, that is not generally shown and disorientation to place 
is not shown.  The evidence does not show memory loss for the 
names of close relatives or the veteran's own name.  The 
evidence does show some danger of the veteran hurting himself 
or others, however that danger does not appear to be 
persistent.  He has been treated when that danger is shown.

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on facts found).  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Viewing all of the evidence, 
the Board finds that a rating greater than 30 percent was not 
warranted prior to January 21, 2001.  However the Board finds 
that a rating of 70 percent, but not greater, has been 
warranted as of January 21, 2001.  The benefit of the doubt 
rule has been considered in making this decision.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent a rating decision in October 1989, 
a statement of the case in April 1990, a supplemental 
statement of the case in August 1990, a rating decision in 
January 1991, a supplemental statement of the case in 
February 1991, a rating decision in January 1992, a 
supplemental statement of the case in January 1992, a 
supplemental statement of the case in July 1994, a rating 
decision in July 1994, a supplemental statement of the case 
in April 1999, a rating decision in January 2000, a statement 
of the case in January 2001, a rating decision in October 
2001, a supplemental statement of the case in October 2001, a 
supplemental statement of the case in September 2002, 
correspondence in October 2002, a supplemental statement of 
the case in October 2002, a supplemental statement of the 
case in February 2003, and correspondence in March 2004.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. Cir. 
Apr. 5, 1996) (specifically declining to address harmless 
error doctrine); see also Dingess v. Nicholson,  19 Vet. App. 
473 (2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the June 2005 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained multiple examinations.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  


ORDER

Service connection for schizophrenia is denied.  

A rating greater than 30 percent for PTSD, prior to January 
21, 2001, is denied.

A rating of 70 percent, but not greater, is granted for PTSD, 
as of January 21, 2001.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


